                                                             F I S H E R | T A U B E N F E L D LLP

                                                                                    225 Broadway, Suite 1700
                                                                                  New York, New York 10007
                                                                                          Main 212.571.0700
                                                                                           Fax 212.505.2001
                                                                                   www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com
                                                                        March 11, 2020
                                               Defendants' Letter-Motion for an extension of time to submit a revised
VIA ECF__________________                      settlement agreement for approval (ECF No. 34) is GRANTED. The
Hon. Sarah L. Cave, U.S.M.J.                   parties are directed to file their revised settlement agreement by
United States District Court                   Wednesday, March 25, 2020. The Clerk of Court is respectfully
Southern District of New York                  directed to close ECF No. 32.
500 Pearl Street, Courtroom 18A
New York, NY 10007                             SO-ORDERED 3/12/2020
                                   Re:     English v. Mastour Galleries, Inc. et al.
                                         Case No.: 18-cv-12161 (LTS) (SLC)

Dear Judge Cave:

               This firm represents Defendants in the above-captioned matter. Defendants
respectfully request that the Court extend the deadline to submit the settlement agreement from
March 11, 2020 until March 25, 2020. Plaintiff’s counsel has not advised whether he consents.

               The reason for this request is that I learned late yesterday that I was in a room at
my synagogue for a prolonged period of time with an individual who tested positive for the
Coronavirus. I may have also been in contact with him. Under Department of Health guidelines,
I am being asked to self-quarantine for 14 days, and I am waiting to hear whether I am required to
quarantine. At a minimum, I will be self-quarantining for a period of time. During this time, I
will be the primary caregiver for my 13 month old daughter, who is cared for a large percentage
of the time by my 70 year old mother-in-law and her 68 year old sister, who will not be caring for
her when I am in quarantine due to the risks the Coronavirus poses to individuals of that age.

                As a result, I will be very limited in the amount of work I can perform while in
quarantine and certainly cannot meet with my clients for the foreseeable future. As a result, we
respectfully request two weeks to submit the settlement agreement to the Court for its approval.

                     Thank you for your attention to the above.

                                                               Respectfully Submitted,

                                                               -----------/s/-----------
                                                               Michael Taubenfeld
